Title: To James Madison from George Joy, 25 August 1807
From: Joy, George
To: Madison, James



Dear Sir,
London 25 Augst: 1807.

This unfortunate and damnable rencontre of the Leopard & Chesapeake following close upon the heels of your favor of the 22nd: May would lead one to think that a System of aggression had been organised at home; were it not for the frequent Evidence of unauthorised outrage, which, from the political necessity of maintaining the high Spirit of the Navy, meets indeed with inadequate punishment, but is always disavowed by the Government, and is sometimes, tho’ not so often as we could wish, the subject of severe animadversion by the Admiralty Court.  On hearing of this Event I waited on Mr: Monroe, and was glad to find that he had in the Note of Mr: Canning, wch. he has no doubt communicated to you, a disavowal of the measure as emanating from the Government, and a promise of Redress if the British Officer should be found to be in the wrong.  I was glad to find too, on suggesting my apprehensions that the death of Mr: Fox and the Change of administration might be hostile to the favorable adjustment of this Affair; that however the former Event might be deplored Mr: M. had no Reason from the Professions of the present men, which he credited, nor from their Conduct, to suspect unfavorable dispositions on their part.  I say I was glad to find this, because however indignant a man must of necessity feel against the Perpetrators of such Atrocity; it is infinitely more desireable that the Indictment should be found against an Individual than a Nation.  You have found in my former Communications a Becazzian disposition to look rather for Redress and prevention of a Repetition of Injury than the Revenge of Insult.  Not to repeat the Observation that Providence has so often refused to sanction the Arbitration of the Sword, by making it the indiscriminate Victor of right and of wrong, the Case before us is one in which the Passions induged would egregiously defeat their own Object.  One of the greatest Objections to Wars, since it does not prevent them altogether, is in the partial operation of these Calamities, which are most felt by those least concerned in the Quarrell; but here the Objection is twofold.  The immediate Aggressor is not only free from any Share in the Calamity, but the very Man, or Class of Men, that would be gratified and enriched by the measure.  Far from punishing such men War would delight them.  Far from preventing a Repetition, it would multiply their means of Aggression.  Far from avenging the Insult, nothing would please them better; and if it should be found, as Mr: Monroe has no doubt it will be, that no pretence of authority from the Government can be set up by the Transgressor, a War of mutual annoyance would be carried on between two parties, who ought to be friends, for the benefit of a third deserving the Execrations of both.
It seems to me at this moment that the Talk of Lord Dorchester to the Savages was denied in the House of Commons, (I think by Dundas & Ld: Melville), to have been authorised by the Government.  I am sorry it does recur to me for I dont wish anything to shake my faith in those professions in which Mr: M, he has now again assured me, places implicit Confidence.  You will remember that the Minister was discovered on that occasion to be in the wrong.  He was too much occupied in the Huron Department, as he called it.  I hope and trust indeed, that the assurances given to Mr: Monroe in a diplomatic Capacity, and which have been repeated in the house both by Canning & Perceval, may be more depended on.  I even hope, and so does he, that in a dispassionate discussion of the respective, or rather the mutual, Interest of the two Countries, they will agree to place the main subject of difference on an eligible and undeviating Basis.
Endeavouring to envisage this thing in all its’ aspects, I ventured in my first visit to Mr: Monroe, to suggest a hope that it might, by shewing the necessity of the measure, produce an early adjustment of the subject of Impressments.  He thought it then more worthy to be wished than expected.  Now however he is not without hopes of such a Result.  He is not without hopes of a Path being marked out, cleared, and defined, that will prevent the Recurrence of such outrages in future; and even, in a great measure, of the desire to commit them, and the Plan he proposes promises more than any thing I had or could have devised, or have ever heard suggested by any one else.  He writes by this Conveyance and will, no doubt communicate to you the detail of his views.  If it can be demonstrated that a Convention will produce to the British Navy, or restrict to their service, which is the same thing, a greater number of Seamen than can be had by Impressments from our ships: if this Convention (the supreme law as may be demonstrated by an exhibit of the Constitution) shall ipso facto enlist the Government, and particularly the judicial authorities in it’s execution; and if the Passions and Interests of the People which now induce them to conceal a British Seaman shall be transferred, to the desire of restoring him, as the means of releasing or protecting a Brother: and especially if reasonable Evidence can be produced to the British Consuls that the Provisions of the Treaty are not wantonly evaded: if all this should not cure the evil, I shall think it an incurable Case, and if the Proposal shall not meet the approbation of the Administration here, I shall think it is a People quem Deus vult perdere, an Event, of which there are indeed symptoms, but which, as "the World wags" at present we ought to deprecate.
Should Mr: M. succeed in this Object, I confess to you I should be indifferent about the manner of Apology for the late outrage.  To some Apology, as the thing appears at this moment, the Government of the U. S. is undoubtedly entitled, and the most desireable is the Punishment of the immediate Agents; not merely in revenge of the Tort, but as the means of teaching dure Respect in future.  Had Captn: Whitby been hanged for the murder of Pearce, as, by all the Accounts I have ever heard, he or some one else should have been: but NB. I was not at the Trial; or had Captn: Love been immy. broke, as I still hope he will be, the Lives of those unfortunate Men on board the Chesapeake had been saved.  But altho’ a punishable delinquency appears in every view of this affair; since the Veil of the Pavillion was not to be lifted up; yet are we still at a loss for the degree.  The President’s Proclamation tells us they were native Citizens, but were they or were they not Volunteers?  Some would ask if impressed did they afterwards receive the Bounty; but ’tis a gross fallacy to pretend that there is anything of volition in such a Case.  The Question is only will you take the money, write your name, and be well treated, with some Chance of Escape; or will you leave it and be ill treated and watched in all your motions, with scarcely a Possibility of Releasement from the worst of all possible Slavery, and the despair of seeing your Country, your family, your friends, for years, perhaps for life?  To create an option the question should be will you take the Money and enlist, or leave it and be free?  But even this is so desireable to know, as matter of fact; as well to enable one to argue the point out of doors as to give the minister the means to shape the negotiation.  I have been greatly surprised at the manner in which this News was received here.  I have found an Irascibility among men that I have not only considered temperate heretofore but that I have found on former occasions very favorable to the U. S.  They admit that a War would be injurious to both parties but chiefly to us; and some go so far as to say it would be better than the present state of things in which we are enticing their seamen and cloaking their Enemy’s trade.  Then as the offending party is always the last to forgive, they seem to take sides with their Champions with the most Zeal where they are most in the wrong.  They want some advantage from their great naval superiority which they boast is very different now from what it was in the revolutionary war.  Then they had hostile fleets to encounter; now they sweep every Sea uncontrouled.  They even talk of us as insolent, (notwithstanding the President’s Proclamation which they are constrained to admit is more temperate than the popular Clamour), holding a Pistol to their throat in the shape of a Non-importation threat, which would do us more harm both in point of Revenue and personal Convenience than themselves, and requiring Chastisement.
Nor am I alone in hearing this language.  Several of my best American friends here come to me not only relating the same language so held out to them, but expressing their equal surprize at it; and no wonder, for among those that hold it are men who have been for Years living on and some making fortunes out of the American trade.  I hope & trust the Administration is not so infatuated.  I hope too that they will not attempt to disturb the arrangement, which I understand to be made in the Treaty respecting the Enemy-colonial Trade.  You know I always considered that a delicate point, better adjusted by Compact than by combatting Principles.  There is a terrible Hue & Cry from the West India Interest on the subject; and if it be set afloat again I shall fear that our Ministers will have much more difficulty in arranging that subject than this of the Impressments.  The Pamphlet of Mr: Marryat which I send you herewith is not to be slighted.  It has many vulnerable Points no doubt; but it exhibits the West India Trade in a deep decline, and calling aloud on the State Doctors for a Remedy.  This Evidence is also referred to by the Committee of the House of Commons whose Report I send you.  I have not time to comment on them by this Conveyance; and by any future opp: it will be useless; as I must recommend them to your perusal, and you will have made your own Remarks before you can hear from me again.  I shall only remark here that there is a considerable fallacy in Marryat’s Estimates, and that the difficulty, not to say impossibility, of subsisting the Islands without the Aid of the U. S. is most apparent in the detail of Evidence which I have seen, as printed for the Members, & of which I will endeavour to procure you a Copy.  I am much obliged by the Book you were so good to send me.  The statistical Tables are highly useful and what I wanted much.  They are deficient however in the material Point of discriminating the Imports from different Countries, and are not free from typographical Error.  The Reasoning of the Author may go, as Purviance says, "for what you please".  We want in America, an appendage to literature known by the name of a Pusher.  We are likely to want such people in the present state of society.  The Errata not marked in this Book are more numerous than those noticed; and Montesquieu is first commended and then scandalised by a tautologous interpolation and evident misconception by the translator of the whole scope of the sentence quoted (Page 37).
I believe there is at present no Consul at Rotterdam.  I have yet undertaken nothing that would interfere with my executing that office; and would thank you to say before I proceed to any Engagements that would preclude me from it whether there is any probability of that or Antwerp falling in my way.  To save the Conveyance I must bid you Adieu, with the best wishes of Dear Sir, Your friend & Servt.

Geo: Joy


I have obtained one of those Reports which I hand you with such hasty Remarks as I could make in a Coach from the Treasury to the City in Pencil and transcribe in a few Minutes

